An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

I

IN THE SUPREME COURT OF THE STATE OF N EVADA

JOE EDWARD HUDSON, No. 67957

Petitianer,

i 

’ THE "EIGHTH UDICIAL DISTRICT

‘ COURT OF THE STATE OF NEVADA:
IN AND FOR THE COUNTY OF
CLARK,
Respopdgnt.

J

 

 

ORDER DENYING PETITION

 is a pro se petition fer a writ of mandamus. Petitianer
challenges the validity of his judgment 0f conviction. Withaut deciding

upan the merits of any claims raised in the dacumentg submitted in this

matter, we decline to» exercise our eriginal jurisdiction. See NBS 34.160;
NR8 34.170. Acmrdingly, we
ORDER the petitian DENIED.

    

Gibbens

cc: Hon. Michelle Leavitt, District J udge
I J 06 Edward Hudson
‘ Attorney" General/Carson City
l Clark County District Attﬂrney
I Eighth District Court Clerk

511mm: CDURT
at:
News;

mu»st  I ‘ .w 6
7 — i